Fourth Court of Appeals
                               San Antonio, Texas
                                      May 12, 2015

                                   No. 04-15-00064-CV

                         In the Interest of K.R.E.T., et al children,
                                          Appellants
                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02260
                          Honorable Dick Alcala, Judge Presiding


                                     ORDER
       Appellant's Second Motion for Extension of Time to File Brief is GRANTED. No more
extensions will be allowed.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court